Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of July 2,
2008, among CRDENTIA CORP., a Delaware corporation (the “Company”), and the
investors identified on the signature pages hereto (each, including its
successors and assigns, an “Investor” and collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Investor, and each Investor, severally and not jointly,
desires to purchase from the Company certain securities of the Company, as more
fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 


ARTICLE I.
DEFINITIONS


 

Section 1.1                                      Definitions.  In addition to
the terms defined elsewhere in this Agreement, for all purposes of this
Agreement, the following terms shall have the meanings indicated in this
Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to an Investor, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Investor will be deemed to be an Affiliate of such Investor.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.

 

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions

 

--------------------------------------------------------------------------------


 

precedent to (i) the Investors’ obligations to pay the Investment Amount and
(ii) the Company’s obligations to deliver the Shares and Warrants have been
satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time exercisable or convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company Counsel” means Kane Russell Coleman & Logan PC.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Article III.

 

“Discussion Time” has the meaning set forth in Section 3.2(f).

 

“Evaluation Date” has the meaning set forth in Section 3.1(q).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).

 

“Investment Amount” means, as to each Investor, the aggregate amount to be paid
for the Shares and Warrants purchased hereunder as specified next to such
Investor’s name on the signature page of this Agreement and below the heading
“Investment Amount,” in United States Dollars and in immediately available
funds.

 

“Investor” has the meaning set forth in the Preamble of this Agreement

 

“Investor Party” has the meaning set forth in Section 4.11.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the

 

2

--------------------------------------------------------------------------------


 

Company and the Subsidiaries, taken as a whole, or (iii) an adverse impairment
to the Company’s ability to perform on a timely basis its obligations under any
Transaction Document.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Per Share Purchase Price” equals $0.30 per share

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” has the meaning set forth in the Preamble.

 

“Shares” means $1 million worth of the shares of Common Stock issued or issuable
to the Investors pursuant to this Agreement.

 

“Short Sales” include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” means any “significant subsidiary”, as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act, of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

3

--------------------------------------------------------------------------------


 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the Warrant, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Warrants” means collectively the Common Stock purchase warrants, in the form of
Exhibit A hereto, delivered to the Investors at the Closing in accordance with
Section 2.2(a) hereof, which Warrants shall be exercisable immediately and have
a term of exercise equal to five (5) years.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 


ARTICLE II.
PURCHASE AND SALE


 

Section 2.1                                      Closing.  Subject to the terms
and conditions set forth in this Agreement, at the Closing (as defined below),
the Company shall issue and sell to each Investor, and each such Investor shall,
severally and not jointly, purchase from the Company, the Shares and Warrants
representing such Investor’s Investment Amount as set forth on Schedule A
hereto, for aggregate gross proceeds to the Company in the amount of One Million
and No/100 Dollars ($1,000,000.00).  Each Investor shall deliver to the Company
via wire transfer or a certified check immediately available funds equal to
their Investment Amount and the Company shall deliver to each Investor their
respective Shares and Warrants as determined pursuant to Section 2.2(a) and the
other items set forth in Section 2.2 issuable at the Closing.  Upon satisfaction
of the conditions set forth in Sections 2.3 and 2.4, the Closing shall occur at
the offices of Kane Russell Coleman & Logan PC, 3700 Thanksgiving Tower, 1601
Elm Street, Dallas, Texas 75201 or such other location as the parties shall
mutually agree (which time and place are designated as the “Closing”).

 

Section 2.2                                      Closing Deliveries

 

(A)                                  AT THE CLOSING, THE COMPANY SHALL DELIVER
OR CAUSE TO BE DELIVERED TO EACH INVESTOR THE FOLLOWING:

 

(I)                                     THIS AGREEMENT DULY EXECUTED BY THE
COMPANY;

 

(II)                                  A CERTIFICATE EVIDENCING A NUMBER OF
SHARES EQUAL TO SUCH INVESTOR’S INVESTMENT AMOUNT DIVIDED BY THE PER SHARE
PURCHASE PRICE, REGISTERED IN THE NAME OF SUCH INVESTOR; AND

 

(III)                               A WARRANT REGISTERED IN THE NAME OF SUCH
INVESTOR TO PURCHASE UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF
THE NUMBER OF SHARES SUCH INVESTOR PURCHASES UNDER THIS AGREEMENT AT THE
CLOSING, WITH AN EXERCISE PRICE EQUAL TO $0.35 PER SHARE, SUBJECT TO ADJUSTMENT
THEREIN.

 

4

--------------------------------------------------------------------------------


 

(B)                                 AT THE CLOSING, EACH INVESTOR SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:

 

(I)                                     THIS AGREEMENT DULY EXECUTED BY SUCH
INVESTOR; AND

 

(II)                                  SUCH INVESTOR’S INVESTMENT AMOUNT, IN
UNITED STATES DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY CHECK OR BY WIRE
TRANSFER TO AN ACCOUNT SPECIFIED IN WRITING BY THE COMPANY FOR SUCH PURPOSE.

 

Section 2.3                                      Closing Conditions.

 

(A)                                  THE OBLIGATION OF EACH INVESTOR TO ACQUIRE
SECURITIES AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY SUCH
INVESTOR, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:

 

(I)                                     THE COMPANY SHALL HAVE RECEIVED
COMMITMENTS FROM INVESTORS TO PURCHASE AN AMOUNT OF SECURITIES WITH AN AGGREGATE
PURCHASE PRICE OF $1 MILLION;

 

(II)                                  THE ACCURACY IN ALL MATERIAL RESPECTS ON
THE CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
HEREIN;

 

(III)                               ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF
THE COMPANY REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE
BEEN PERFORMED;

 

(IV)                              THE DELIVERY BY THE COMPANY OF THE ITEMS SET
FORTH IN SECTION 2.2(A) OF THIS AGREEMENT; AND

 

(V)                                 THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
EFFECT WITH RESPECT TO THE COMPANY SINCE THE DATE HEREOF.

 

(B)                                 THE OBLIGATION OF THE COMPANY TO SELL
SECURITIES AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY THE
COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:

 

(I)                                     THE ACCURACY IN ALL MATERIAL RESPECTS
WHEN MADE AND ON THE CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS CONTAINED HEREIN;

 

(II)                                  ALL OBLIGATIONS, COVENANTS AND AGREEMENTS
OF THE INVESTORS REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING SHALL HAVE
BEEN PERFORMED; AND

 

(III)                               THE DELIVERY BY THE INVESTORS OF THE ITEMS
SET FORTH IN SECTION 2.2(B) OF THIS AGREEMENT.

 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


 

Section 3.1                                      Representations and Warranties
of the Company.  Except as set forth under the corresponding section of the
disclosure schedules delivered to the Investors

 

5

--------------------------------------------------------------------------------


 

concurrently herewith (the “Disclosure Schedules”), which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the following
representations and warranties to each Investor:

 

(a)                                  Subsidiaries.  The Company has no direct or
indirect Subsidiaries other than as specified in the SEC Reports.  The Company
owns, directly or indirectly, all of the capital stock of each Subsidiary free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights.  Other than as
specified in the SEC Reports, neither the Company nor any Subsidiary is party to
any material joint venture or has any ownership interest in any entity that is
material to the Company.

 

(b)                                 Organization and Qualification.  The Company
and each Subsidiary are duly incorporated or otherwise organized and validly
existing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation of any of the material
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and each Subsidiary are
duly qualified to conduct its respective businesses and are in good standing as
a foreign corporation or other entity in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

 

(c)                                  Authorization; Enforcement.  The Company
has the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by each of the Transaction Documents and otherwise
to carry out its obligations thereunder.  The execution and delivery of each of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company in connection therewith.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d)                                 No Conflicts.  Except as otherwise disclosed
on Schedule 3.1(d), the execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with

 

6

--------------------------------------------------------------------------------


 

or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
to which the Company or any Subsidiary is a party or by which any property or
asset of the Company or any Subsidiary is bound, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or any Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

 

(e)                                  Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than (i) the filing with the Commission of one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Sections 4.6 and 4.15, (v) such consents or waivers as may be
required under registration rights agreements entered into in connection with
business acquisitions effected prior to the date of this Agreement, (vi) the
filing of any requisite notices with the Trading Market, and (vii) those that
have been made or obtained prior to the date of this Agreement.

 

(f)                                    Issuance of the Securities.  The
Securities have been duly authorized and, when issued and paid for in accordance
with the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.  The Company has reserved from its
duly authorized capital stock the Shares issuable pursuant to this Agreement.

 

(g)                                 Capitalization.  The number of shares and
type of all authorized, issued and outstanding capital stock of the Company, and
all shares of Common Stock reserved for issuance under the Company’s various
option and incentive plans as of March 31, 2008, is accurately set forth in the
SEC Reports.  Except as specified in the SEC Reports, no securities of the
Company are entitled to preemptive or similar rights.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction Documents. 
Except as specified in the SEC Reports, and other than stock options granted
pursuant to the Company’s stock option plans following March 31, 2008, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock. 
The issue and sale of the Securities will not, immediately or with the passage
of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

 

7

--------------------------------------------------------------------------------


 

(h)                                 SEC Reports; Financial Statements.  The
Company has filed all reports, forms and schedules required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law to file such reports)
(the foregoing materials being collectively referred to herein as the “SEC
Reports” and, together with the Schedules to this Agreement (if any), the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  The SEC Reports, as amended, when filed,
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, as amended, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports, as amended,
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, year-end audit adjustments.

 

(i)                                     Material Changes.  Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in the SEC Reports, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (other than in connection with
repurchases of unvested stock issued to employees of the Company), and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans.

 

(j)                                     Litigation.  There is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) except as
specifically disclosed in the SEC Reports, could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor any director or officer thereof (in his or her capacity as such), is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty,
except as specifically disclosed in the SEC Reports.  During the past twelve
(12) months preceding the date hereof there has not been, and to the knowledge
of the Company, there is no

 

8

--------------------------------------------------------------------------------


 

pending any investigation by the Commission involving the Company or any current
or former director or officer of the Company (in his or her capacity as such). 
The Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k)                                  Compliance.  Neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of, or in receipt of notice that it is in violation of, any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of, or in receipt of notice that it is in violation of, any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety,
employment and labor matters and, to its knowledge, privacy, except in each case
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.  The Company is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(l)                                     Regulatory Permits.  The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.

 

(m)                               Title to Assets.  The Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to their respective businesses and good and
marketable title in all personal property owned by them that is material to
their respective businesses, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under leases
valid, subsisting and enforceable against the Company and the Subsidiaries, and
the Company and the Subsidiaries are in compliance with such leases, except as
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

(n)                                 Patents and Trademarks.  The Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights that are necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the

 

9

--------------------------------------------------------------------------------


 

failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person
and the Company has no knowledge of any such violation or infringement.  Except
as set forth in the SEC Reports, to the knowledge of the Company, all such
Intellectual Property Rights are enforceable.

 

(o)                                 Insurance.  The Company and the Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary for
enterprises of similar size and stage of development in the businesses in which
the Company and the Subsidiaries are engaged.  The Company has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s and such Subsidiaries’ respective
lines of business.

 

(p)                                 Transactions With Affiliates and Employees. 
Except as set forth in the SEC Reports, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary required to be disclosed in the SEC Reports (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.

 

(q)                                 Internal Accounting Controls.  The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established
disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including its Subsidiaries, is made known to the certifying officers by
others within those entities.  The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures in accordance with
Item 307 of Regulation S-K under the Exchange Act for the Company’s fiscal
quarter ended March 31, 2008 (such date, the “Evaluation Date”).  The Company
presented in its most recently filed Form 10-Q the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 308 of Regulation S-K under the Exchange Act) or,
to the Company’s

 

10

--------------------------------------------------------------------------------


 

knowledge, in other factors that could significantly affect the Company’s
internal controls which was required to be disclosed in the SEC Reports and was
not so disclosed.

 

(r)                                    Certain Fees.  No agent or broker will
receive brokerage or finder fees or commissions payable by the Company with
respect to the transactions contemplated by this Agreement.  The Investors shall
have no obligation with respect to any fees or with respect to any claims (other
than such fees or commissions owed by an Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(s)                                  Certain Registration Matters.  Assuming the
accuracy of the Investors’ representations and warranties set forth in
Section 3.2, no registration under the Securities Act is required for the offer
and sale of the Shares and Warrants by the Company to the Investors under the
Transaction Documents.

 

(t)                                    Listing and Maintenance Requirements. 
Except as specified in the SEC Reports, the Company has not, in the two years
preceding the date hereof, received notice from any Trading Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof.  The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the
Trading Market on which the Common Stock is currently listed or quoted.  The
issuance and sale of the Securities under the Transaction Documents does not
contravene the rules and regulations of the Trading Market on which the Common
Stock is currently listed or quoted, and no approval of the shareholders of the
Company thereunder is required for the Company to issue and deliver to the
Investors the Securities contemplated by Transaction Documents.

 

(u)                                 Investment Company.  The Company is not, and
is not an Affiliate of, and immediately following the Closing will not have
become, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

 

(v)                                 Application of Takeover Protections.  The
Company has taken all necessary action, if any, in order to render inapplicable
any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and the
Investors’ ownership of the Securities.

 

(w)                               No Additional Agreements.  The Company does
not have any agreement or understanding with any Investor with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(x)                                   Disclosure.  The Company confirms that
neither it nor any Person acting on its behalf has provided any Investor or its
respective agents or counsel with any information

 

11

--------------------------------------------------------------------------------


 

that the Company believes constitutes material, non-public information except
insofar as the existence and terms of the proposed transactions hereunder may
constitute such information.  The Company understands and confirms that the
Investors will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company.  All disclosure provided to the
Investors regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

(y)                                 Insolvency.  The Company is not as of the
date hereof, and after giving effect to the transactions contemplated hereby to
occur at the Closing will not, be Insolvent.  For purposes of this Agreement,
“Insolvent” shall mean, with respect to any Person, that (i) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured or (ii) such Person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature.

 

(z)                                   Transfer Taxes.  On the Closing Date, all
stock transfer or other taxes (other than income or similar taxes) which are
required to be paid in connection with the sale and transfer of the Securities
to be sold to each Investor hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with by the Company, except where such noncompliance could
not have or reasonably be expected to result in a Material Adverse Effect.

 

(aa)                            Tax Status.  The Company and each of its
Subsidiaries (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except where the failure to do so could
not have or reasonably be expected to result in a Material Adverse Effect. 
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

(bb)                          Undisclosed Liabilities.  No event, liability,
development or circumstance has occurred or exists with respect to the Company
or its business, properties, prospects, operations or financial condition that
would be required to be disclosed by the Company under the Securities Act and
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder relating to an issuance and sale by the Company of its securities and
which has not been reported in accordance with such rules and regulations of the
Commission.

 

(cc)                            Employee Relations.  Neither the Company nor any
of its Subsidiaries is a party to any collective bargaining agreement or employs
any member of a union.  The Company and its Subsidiaries believe that their
relations with their employees are good.  No executive officer of the Company or
any of its Subsidiaries (as defined in Rule 501(f) of the Securities Act)

 

12

--------------------------------------------------------------------------------


 

has notified the Company or any such Subsidiary that such officer intends to
leave the Company or any such Subsidiary or otherwise terminate such officer’s
employment with the Company or any such Subsidiary.  No executive officer of the
Company or any of its Subsidiaries, to the knowledge of the Company or any such
Subsidiary, is now, or expects to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract, agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiary to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all federal, state and local laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  There are no complaints or
charges against the Company or its Subsidiaries pending or, to the knowledge of
the Company and its Subsidiaries, threatened to be filed with any governmental
authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by the Company
or its Subsidiaries of any individual that would be reasonably likely to result
in a Material Adverse Effect.

 

(dd)                          Subsidiary Rights.  The Company or one or more of
its Subsidiaries have the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company or such
Subsidiaries.

 

(ee)                            Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its SEC Reports and is not so disclosed or that
otherwise would be reasonably likely to have a Material Adverse Effect.

 

Section 3.2                                      Representations and Warranties
of the Investors.  Each Investor hereby, for itself and for no other Investor,
represents and warrants to the Company as follows:

 

(a)                                  Organization; Authority.  Such Investor is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution, delivery and performance
by such Investor of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate or similar action on the part of such
Investor.  Each Transaction Document to which it is a party has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Own Account.  Such Investor understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law, and has no arrangement or
understanding with any other Persons regarding the distribution of such
Securities in violation of the Securities Act or any applicable state securities
law (this representation and warranty not limiting such Investor’s right to sell
the Securities pursuant to a registration statement or otherwise in compliance
with applicable federal and state securities laws).  Such Investor is acquiring
the Securities hereunder in the ordinary course of its business.  Such Investor
does not have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities.

 

(c)                                  Investor Status.  At the time such Investor
was offered the Securities, it was, and on the date hereof it is, and on each
date on which it exercises any Warrants it will be either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act.  Such Investor is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

(d)                                 Experience of Such Investor.  Such Investor,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment.  Such
Investor is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

 

(e)                                  General Solicitation.  Such Investor is not
purchasing the Securities as a result of any advertisement, article, notice or
other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

(f)                                    Short Sales and Confidentiality Prior To
The Date Hereof.  Other than the transactions contemplated hereunder, such
Investor has not directly or indirectly, nor has any Person acting on behalf of
or pursuant to any understanding with such Investor, executed any disposition,
including Short Sales, in the securities of the Company during the period
commencing from the time that such Investor first received a term sheet from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion Time”). 
Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.  Other than to other Persons party to this Agreement,
such

 

14

--------------------------------------------------------------------------------


 

Investor has maintained the confidentiality of all disclosures made to it in
connection with the transactions contemplated hereunder (including the existence
and terms of such transactions).

 

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


 

Section 4.1                                      Transfer Restrictions.

 

(A)                                  THE SECURITIES MAY ONLY BE DISPOSED OF IN
COMPLIANCE WITH STATE AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY
TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR RULE 144, TO THE COMPANY OR TO AN AFFILIATE OF AN INVESTOR OR IN
CONNECTION WITH A PLEDGE AS CONTEMPLATED IN SECTION 4.1(B), THE COMPANY MAY
REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL
SELECTED BY THE TRANSFEROR AND REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM
AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY,
TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH
TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.  AS A CONDITION OF TRANSFER,
ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT SHALL HAVE THE RIGHTS OF AN INVESTOR UNDER THIS AGREEMENT.

 

(B)                                 THE INVESTORS AGREE TO THE IMPRINTING, SO
LONG AS IS REQUIRED BY THIS SECTION 4.1(B), OF A LEGEND ON ANY OF THE SECURITIES
IN THE FOLLOWING FORM:

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Company acknowledges and agrees that an Investor may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Investor may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would

 

15

--------------------------------------------------------------------------------


 

not be subject to approval of the Company and no legal opinion of legal counsel
of the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.

 

(C)                                  CERTIFICATES EVIDENCING THE WARRANT SHARES
SHALL NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN
SECTION 4.1(B) HEREOF): (I) WHILE A REGISTRATION STATEMENT COVERING THE RESALE
OF SUCH SECURITY IS EFFECTIVE UNDER THE SECURITIES ACT, OR (II) FOLLOWING ANY
SALE OF SUCH WARRANT SHARES PURSUANT TO RULE 144, OR (III) IF SUCH WARRANT
SHARES ARE ELIGIBLE FOR SALE UNDER RULE 144, OR (IV) IF SUCH LEGEND IS NOT
REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES ACT (INCLUDING JUDICIAL
INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF OF THE COMMISSION).  THE
COMPANY AGREES THAT AT SUCH TIME AS SUCH LEGEND IS NO LONGER REQUIRED UNDER THIS
SECTION 4.1(C), IT WILL PROMPTLY CAUSE ITS COUNSEL TO ISSUE A LEGAL OPINION TO
THE COMPANY’S TRANSFER AGENT IF REQUIRED BY THE COMPANY’S TRANSFER AGENT TO
EFFECT THE REMOVAL OF THE LEGEND HEREUNDER.  IF ALL OR ANY PORTION OF A WARRANT
IS EXERCISED AT A TIME WHEN THERE IS AN EFFECTIVE REGISTRATION STATEMENT TO
COVER THE RESALE OF THE WARRANT SHARES, OR IF SUCH WARRANT SHARES MAY BE SOLD
UNDER RULE 144 OR IF SUCH LEGEND IS NOT OTHERWISE REQUIRED UNDER APPLICABLE
REQUIREMENTS OF THE SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS THEREOF,
THEN SUCH WARRANT SHARES SHALL BE ISSUED FREE OF ALL LEGENDS.  THE COMPANY
AGREES THAT AT SUCH TIME AS SUCH LEGEND IS NO LONGER REQUIRED UNDER THIS
SECTION 4.1(C), IT WILL, NO LATER THAN TEN TRADING DAYS FOLLOWING THE DELIVERY
BY AN INVESTOR TO THE COMPANY OR THE COMPANY’S TRANSFER AGENT OF A CERTIFICATE
REPRESENTING THE WARRANT SHARES ISSUED WITH A RESTRICTIVE LEGEND (SUCH TENTH
TRADING DAY, THE “LEGEND REMOVAL DATE”), DELIVER OR CAUSE TO BE DELIVERED TO
SUCH INVESTOR A CERTIFICATE REPRESENTING SUCH SHARES THAT IS FREE FROM ALL
RESTRICTIVE AND OTHER LEGENDS.  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS
RECORDS OR GIVE INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY THAT ENLARGE
THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION.  CERTIFICATES FOR
SECURITIES SUBJECT TO LEGEND REMOVAL HEREUNDER SHALL BE TRANSMITTED BY THE
TRANSFER AGENT OF THE COMPANY TO THE INVESTORS BY CREDITING THE ACCOUNT OF THE
INVESTOR’S PRIME BROKER WITH THE DEPOSITORY TRUST COMPANY SYSTEM.

 

(D)                                 EACH INVESTOR, SEVERALLY AND NOT JOINTLY
WITH THE OTHER INVESTORS, AGREES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND FROM
CERTIFICATES REPRESENTING SECURITIES AS SET FORTH IN THIS SECTION 4.1 IS
PREDICATED UPON THE COMPANY’S RELIANCE THAT THE INVESTOR WILL SELL ANY
SECURITIES PURSUANT TO EITHER THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION
THEREFROM.

 

Section 4.2                                      Acknowledgment of Dilution. 
The Company acknowledges that the issuance of the Securities may result in
dilution of the outstanding shares of Common Stock, which dilution may be
substantial under certain market conditions.  The Company further acknowledges
that its obligations under the Transaction Documents, including without
limitation its obligation to issue the Warrant Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Investor and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company.

 

16

--------------------------------------------------------------------------------


 

Section 4.3                                      Furnishing of Information.  As
long as any Investor owns Securities, the Company covenants to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  As long as any Investor owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Investors and make publicly available in accordance
with Rule 144 such information as is required for the Investors to sell the
Securities under Rule 144.  The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

 

Section 4.4                                      Integration.  The Company shall
not sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Investors or that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market.

 

Section 4.5                                      Exercise Procedures.  The form
of Notice of Exercise included in the Warrants sets forth the totality of the
procedures required of the Investors in order to exercise the Warrants.  No
additional legal opinion or other information or instructions shall be required
of the Investors to exercise their Warrants.  The Company shall honor exercises
of the Warrants and shall deliver Warrant Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

Section 4.6                                      Securities Laws Disclosure;
Publicity.  The Company shall, by 8:30 a.m. Eastern time on the third Trading
Day following the date hereof, issue a Current Report on Form 8-K, reasonably
acceptable to each Investor disclosing the material terms of the transactions
contemplated hereby, and shall attach the Transaction Documents thereto.  The
Company and each Investor shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and neither
the Company nor any Investor shall issue any such press release or otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Investor, or without the prior consent of
each Investor, with respect to any press release of the Company, which consent
shall not unreasonably be withheld, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any Investor,
or include the name of any Investor in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except (i) as required by federal securities law in connection with a
registration statement and (ii) to the extent such disclosure is required by law
or Trading Market regulations, in which case the Company shall provide the
Investors with prior notice of such disclosure permitted under subclause (i) or
(ii).

 

Section 4.7                                      Shareholder Rights Plan.  No
claim will be made or enforced by the Company or, to the knowledge of the
Company, any other Person that any Investor is an “Acquiring Person” under any
shareholder rights plan or similar plan or arrangement in effect or

 

17

--------------------------------------------------------------------------------


 

hereafter adopted by the Company, or that any Investor could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Investors.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

Section 4.8                                      Non-Public Information.  The
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

 

Section 4.9                                      Use of Proceeds.  The Company
shall use the net proceeds from the sale of the Securities hereunder for
acquisitions and for general working capital purposes.

 

Section 4.10                                Reimbursement.  If any Investor
becomes involved in any capacity in any Proceeding by or against any Person who
is a stockholder of the Company (except as a result of sales, pledges, margin
sales and similar transactions by such Investor to or with any current
stockholder), solely as a result of such Investor’s acquisition of the
Securities under this Agreement, the Company will reimburse such Investor for
its reasonable legal and other expenses (including the cost of any investigation
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred.  The reimbursement obligations of the
Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Investors who are actually named in such action,
proceeding or investigation, and partners, directors, agents, employees and
controlling persons (if any), as the case may be, of the Investors and any such
Affiliate, and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Company, the Investors and
any such Affiliate and any such Person.  The Company also agrees that neither
the Investors nor any such Affiliates, partners, directors, agents, employees or
controlling persons shall have any liability to the Company or any Person
asserting claims on behalf of or in right of the Company solely as a result of
acquiring the Securities under this Agreement.

 

Section 4.11                                Indemnification of Investors. 
Subject to the provisions of this Section 4.11, the Company will indemnify and
hold each Investor and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Investor (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents, members, partners or employees (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
person (each, an “Investor Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or

 

18

--------------------------------------------------------------------------------


 

in the other Transaction Documents or (b) any action instituted against an
Investor, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Investor, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of such Investor’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings such
Investor may have with any such stockholder or any violations by the Investor of
state or federal securities laws or any conduct by such Investor which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Investor Party in respect of which indemnity
may be sought pursuant to this Agreement, such Investor Party shall promptly
notify the Company in writing, and the Company shall have the right to assume
the defense thereof with counsel of its own choosing.  Any Investor Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Investor Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Investor Party.  The Company
will not be liable to any Investor Party under this Agreement (i) for any
settlement by an Investor Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (ii) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by the Investors in this Agreement or
in the other Transaction Documents.

 

Section 4.12                                Reservation and Listing of
Securities.

 

(A)                                  THE COMPANY SHALL MAINTAIN A RESERVE FROM
ITS DULY AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS (THE “REQUIRED MINIMUM”).

 

(B)                                 IF, ON ANY DATE, THE NUMBER OF AUTHORIZED
BUT UNISSUED (AND OTHERWISE UNRESERVED) SHARES OF COMMON STOCK IS LESS THAN THE
REQUIRED MINIMUM ON SUCH DATE, THEN THE BOARD OF DIRECTORS OF THE COMPANY SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO AMEND THE COMPANY’S CERTIFICATE OR
ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK TO AT LEAST THE REQUIRED MINIMUM AT SUCH TIME, AS SOON AS
POSSIBLE AND IN ANY EVENT NOT LATER THAN THE NINETIETH (90TH) DAY AFTER SUCH
DATE.

 

(C)                                  THE COMPANY SHALL, IF APPLICABLE: (I) IN
THE TIME AND MANNER REQUIRED BY THE TRADING MARKET, PREPARE AND FILE WITH SUCH
TRADING MARKET AN ADDITIONAL SHARES LISTING APPLICATION COVERING A NUMBER OF
SHARES OF COMMON STOCK AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE DATE OF
SUCH APPLICATION, (II) TAKE ALL STEPS NECESSARY TO CAUSE SUCH SHARES OF COMMON
STOCK TO BE APPROVED FOR LISTING ON THE TRADING MARKET AS SOON AS POSSIBLE
THEREAFTER, (III) PROVIDE TO THE INVESTORS EVIDENCE OF SUCH LISTING, AND
(IV) MAINTAIN THE LISTING OF SUCH COMMON STOCK ON ANY DATE AT LEAST EQUAL TO THE
REQUIRED MINIMUM ON SUCH DATE ON SUCH TRADING MARKET OR ANOTHER TRADING MARKET.

 

19

--------------------------------------------------------------------------------


 

Section 4.13                                Equal Treatment of Investors.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all other parties to the
Transaction Documents.

 

Section 4.14                                Short Sales and Confidentiality
After The Date Hereof.  Each Investor severally and not jointly with the other
Investors covenants that neither it nor any Affiliates acting on its behalf or
pursuant to any understanding with it will execute any Short Sales during the
period after the Discussion Time and ending at the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.6.  Further, each Investor severally and not jointly with the other
Investors covenants that until such Investor does not hold any of the Warrants,
such Investor shall not create any “net short” position in the Company’s Common
Stock, whereby the Investor shall have engaged in a Short Sale which would make
such Investor’s short position greater than the number of shares of Common Stock
which such Investor could obtain by exercising its Warrants held at the time of
such determination.  Each Investor, severally and not jointly with the other
Investors, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in
Section 4.6, such Investor will maintain, the confidentiality of all disclosures
made to it in connection with such transactions (including the existence and
terms of such transactions).  Each Investor understands and acknowledges,
severally and not jointly with any other Investor, that the Commission currently
takes the position that coverage of short sales of shares of the Common Stock
“against the box” prior to the date a registration statement is first declared
effective by the Commission is a violation of Section 5 of the Securities Act,
as set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.  Notwithstanding the foregoing,
no Investor makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.6.  Notwithstanding the foregoing, in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.

 

Section 4.15                                Form D; Blue Sky Filings.  The
Company agrees to timely file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof, promptly upon request
of any Investor.  The Company shall, on or before or after the Closing Date,
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the
Investors at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Investor.

 

20

--------------------------------------------------------------------------------


 


ARTICLE V.
MISCELLANEOUS


 

Section 5.1                                      Fees and Expenses.  Each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Shares.

 

Section 5.2                                      Entire Agreement.  The
Transaction Documents, together with the Exhibits and Schedules thereto, contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements, understandings, discussions and
representations, oral or written, with respect to such matters, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

 

Section 5.3                                      Notices.  Any and all notices
or other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via facsimile (provided the sender receives a machine-generated
confirmation of successful transmission and reasonably promptly following such
transmission sends such notice or communication via U.S. mail or overnight
courier) at the facsimile number specified in this Section prior to 5:00 p.m.
(New York City time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section on a day that is not a Business
Day or later than 5:00 p.m. (New York City time) on any Business Day, (c) the
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as follows:

 

If to the Company:                                             Crdentia Corp.
5001 LBJ Freeway, Suite 850
Dallas, Texas 75244
Facsimile No.:  (972) 850-0780
Telephone No.: (972) 392-2722
Attention: Chief Executive Officer

 

With a copy to:                                                             Kane
Russell Coleman & Logan PC
3700 Thanksgiving Tower
1601 Elm Street
Dallas, Texas 75201

Facsimile No.:  (214) 777-4299
Attention:  Patrick V. Stark, Esq.

 

If to an Investor:                                                       To the
address set forth under such Investor’s name on the signature pages hereof

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

Section 5.4                                      Amendments; Waivers; No
Additional Consideration.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written

 

21

--------------------------------------------------------------------------------


 

instrument signed, in the case of an amendment, by the Company and the Investors
holding a majority of the Shares or, in the case of a waiver, by the party
against whom enforcement of such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

Section 5.5                                      Headings.  The headings herein
are for convenience only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.

 

Section 5.6                                      Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns.  Other than in connection with a merger,
consolidation, sale of all or substantially all of the Company’s assets or other
similar change in control transaction, the Company may not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Investors.  Any Investor may assign any or all of its rights under this
Agreement to any Person to whom such Investor assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
Investors.

 

Section 5.7                                      No Third-Party Beneficiaries. 
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.11.

 

Section 5.8                                      Governing Law.  All questions
concerning the construction, validity, enforcement and interpretation of the
Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the New York Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum. 
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any

 

22

--------------------------------------------------------------------------------


 

legal proceeding arising out of or relating to this Agreement or other
Transaction Documents or the transactions contemplated hereby or thereby.  If
either party shall commence a Proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

 

Section 5.9                                      Survival.  The agreements,
covenants, representation and warranties contained herein shall survive the
Closing and the delivery or exercise of the Securities, as applicable, until the
third anniversary of the Closing.

 

Section 5.10                                Execution.  This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

Section 5.11                                Severability.  If any provision of
this Agreement is held to be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

 

Section 5.12                                Rescission and Withdrawal Right. 
Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) the Transaction Documents, whenever any Investor
exercises a right, election, demand or option under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights; provided, however, in the case of a rescission of an
exercise of a Warrant, the Investor shall be required to return any shares of
Common Stock subject to any such rescinded exercise notice.

 

Section 5.13                                Replacement of Securities.  If any
certificate or instrument evidencing any Securities is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities. 
If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

Section 5.14                                Remedies.  In addition to being
entitled to exercise all rights provided herein or granted by law, including
recovery of damages, each of the Investors and the Company

 

23

--------------------------------------------------------------------------------


 

will be entitled to specific performance under the Transaction Documents.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

Section 5.15                                Payment Set Aside.  To the extent
that the Company makes a payment or payments to any Investor pursuant to any
Transaction Document or an Investor enforces or exercises its rights thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 

Section 5.16                                Independent Nature of Investors’
Obligations and Rights.  The obligations of each Investor under any Transaction
Document are several and not joint with the obligations of any other Investor,
and no Investor shall be responsible in any way for the performance of the
obligations of any other Investor under any Transaction Document.  The decision
of each Investor to purchase Securities pursuant to the Transaction Documents
has been made by such Investor independently of any other Investor.  Each
Investor’s obligations hereunder are expressly not conditioned on the purchase
by any or all of the other Investors of the Shares.  Nothing contained herein or
in any Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.  Each Investor has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents.

 

Section 5.17                                Construction.  The parties agree
that each of them and/or their respective counsel has reviewed and had an
opportunity to revise the Transaction Documents and, therefore, the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Transaction Documents or any amendments hereto.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first above written.

 

 

CRDENTIA CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ John Kaiser

 

 

Name: John Kaiser

 

 

Title: Chief Executive Officer

 

 

[Signature Pages for Investors Follow]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first above written.

 

 

NAME OF INVESTOR

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Investment Amount:   $

 

 

Tax ID No.:

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

Street:

 

 

City/State/Zip:

 

 

Attention:

 

 

Tel:

 

 

Fax:

 

 

 

 

DELIVERY INSTRUCTIONS

 

(if different from above)

 

 

 

c/o:

 

 

Street:

 

 

City/State/Zip:

 

 

Attention:

 

 

Tel:

 

 

26

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF INVESTORS

 

Name/Address

 

Investment
Amount

 

Number of Shares
Purchased at Closing

 

Number of
Warrant Shares

 

 

 

 

 

 

 

 

 

FatBoy Capital, LP

 

 

 

 

 

 

 

9611 North U.S. Highway 1, Box 390

 

 

 

 

 

 

 

Sebastian, FL 32958

 

 

 

 

 

 

 

Phone: (973) 426-0300

 

 

 

 

 

 

 

Fax: (973) 426-0313

 

$

50,000

 

166,667

 

83,333

 

 

 

 

 

 

 

 

 

Intertec Health Care Partners

 

 

 

 

 

 

 

5980 Horton Street, Suite 390

 

 

 

 

 

 

 

Emeryville, CA 94608

 

$

25,000

 

83,333

 

41,667

 

 

 

 

 

 

 

 

 

Latin Healthcare Investment, LLC

 

 

 

 

 

 

 

30 Nagog Park, Suite 210

 

 

 

 

 

 

 

Acton, MA 01720

 

$

50,000

 

166,667

 

83,333

 

 

 

 

 

 

 

 

 

MedCap Partners L.P.

 

 

 

 

 

 

 

c/o MedCap Management and Research LLC

 

 

 

 

 

 

 

500 Third Street, Suite 535

 

 

 

 

 

 

 

San Francisco, CA 94107

 

 

 

 

 

 

 

Phone: (415) 495-1010

 

 

 

 

 

 

 

Fax: (415) 495-1012

 

$

375,000

 

1,250,000

 

625,000

 

 

 

 

 

 

 

 

 

MedCap Partners Offshore L.P.

 

 

 

 

 

 

 

c/o MedCap Management and Research LLC

 

 

 

 

 

 

 

500 Third Street, Suite 535

 

 

 

 

 

 

 

San Francisco, CA 94107

 

 

 

 

 

 

 

Phone: (415) 495-1010

 

 

 

 

 

 

 

Fax: (415) 495-1012

 

$

375,000

 

1,250,000

 

625,000

 

 

 

 

 

 

 

 

 

Norman C. Roberts Trust

 

 

 

 

 

 

 

c/o Norman Roberts

 

 

 

 

 

 

 

2810 Hidden Valley Road

 

 

 

 

 

 

 

La Jolla, CA 92037-7925

 

 

 

 

 

 

 

Phone: (858) 459-2481)

 

 

 

 

 

 

 

Fax: (858) 456-7925)

 

$

100,000

 

333,333

 

166,667

 

 

1

--------------------------------------------------------------------------------


 

Name/Address

 

Investment
Amount

 

Number of Shares
Purchased at Closing

 

Number of
Warrant Shares

 

 

 

 

 

 

 

 

 

Sandra L. Jones

 

 

 

 

 

 

 

930 Tahoe Boulevard, Suite 802-193

 

 

 

 

 

 

 

Incline Village, NV 89451

 

 

 

 

 

 

 

Phone: (775) 830-8192

 

 

 

 

 

 

 

Fax: (775) 832-6884

 

$

25,000

 

83,333

 

41,667

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

1,000,000

 

3,333,333

 

1,666,667

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WARRANT

 

1

--------------------------------------------------------------------------------